Appeal from an award made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law payable to the Special Funds prescribed in subdivisions 8 and 9 of section 15 and section 25-a of this law. The point raised in this court is that the accident which resulted in the employee’s death did not arise out of and in the course of the employment. Deceased was employed as a stonecutter on the construction of the Sunrise Highway, Freeport, N. Y., and his hours of employment were from early morning until four-thirty p. m. At about four o’clock in the afternoon he left the place where he was working with the intention of going to the railroad station at Freeport to return his employer’s tools to the employer’s place of business in Brooklyn. While thus proceeding he was struck by an automobile and received injuries which resulted in his death. The employer’s first report of injury states that the decedent was injured in his regular occupation. He had his tools with him, and it appears that he was obliged to return these tools to the employer’s premises both under a union rule and also under instructions from the employer. The evidence sustains the finding of the State Industrial Board that he was injured while carrying Ms tools to Ms employer’s place of business and these injuries wMch resulted in Ms death arose out of and in the course of Ms employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.